Name: Council Directive 74/152/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the maximum design speed of and load platforms for wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: means of agricultural production;  European Union law;  marketing;  transport policy;  technology and technical regulations
 Date Published: 1974-03-28

 Avis juridique important|31974L0152Council Directive 74/152/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the maximum design speed of and load platforms for wheeled agricultural or forestry tractors Official Journal L 084 , 28/03/1974 P. 0033 - 0035 Finnish special edition: Chapter 13 Volume 3 P. 0250 Greek special edition: Chapter 13 Volume 2 P. 0234 Swedish special edition: Chapter 13 Volume 3 P. 0250 Spanish special edition: Chapter 13 Volume 3 P. 0206 Portuguese special edition Chapter 13 Volume 3 P. 0206 COUNCIL DIRECTIVE of 4 March 1974 on the approximation of the laws of the Member States relating to the maximum design speed of and load platforms for wheeled agricultural or forestry tractors (74/152/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the technical requirements with which tractors must comply pursuant to national laws relate, inter alia, to the maximum design speed and load platforms; Whereas these requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules in order, in particular, to allow the EEC type-approval procedure which was the subject of the Council Directive of 4 March 1974 (3) on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors to be applied in respect of each type of tractor, HAS ADOPTED THIS DIRECTIVE: Article 1 1. "Agricultural or forestry tractor" means any motor vehicle, fitted with wheels or caterpillar tracks and having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in the preceding paragraph which are fitted with pneumatic tyres and which have two axles and a maximum design speed of between 6 and 25 km/h. Article 2 No Member State may refuse to grant EEC type-approval or national type-approval of a tractor on grounds relating to the maximum design speed or the load platforms if these satisfy the requirements set out in the Annex. Article 3 No Member State may refuse the registration or prohibit the sale, entry into service, or use of tractors on grounds relating to the maximum design speed or the load platforms if these satisfy the requirements set out in the Annex. Article 4 1. No Member State may prohibit the fitting of load platforms or require that tractors must be fitted with one or more such platforms. 2. No Member State may prohibit the carriage on such platforms of products which they permit to be carried on trailers used for agriculture or forestry purposes ; within the limits laid down by the manufacturer, a maximum load of at least 80 % of the weight of the tractor in running order is authorized. Article 5 The amendments necessary for adopting to technical progress the requirements of the Annex shall (1)OJ No 28, 17.2.1967, p. 462/67. (2)OJ No 42, 7.3.1967, p. 620/67. (3)See p. 10 of this Official Journal. be adopted in accordance with the procedure laid down in Article 13 of the Council Directive on the type-approval of wheeled agricultural or forestry tractors. Article 6 1. Member States shall put into force the provisions necessary in order to comply with this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 7 This Directive is addressed to the Member States. Done at Brussels, 4 March 1974. For the Council The President W. SCHEEL ANNEX 1. MAXIMUM DESIGN SPEED 1.1. For the type-approval tests, the average speed shall be measured on a straight track, which the tractor shall traverse in both directions from a flying start. The soil of the track shall be stabilized ; the track shall be flat and at least 100 metres long ; however it may include slopes of not more than 1.5 %. 1.2. During the test, the tractor shall be unladen and in running order without ballast weights or special equipment and the tyre pressures shall be those specified for road use. 1.3. During the test, the tractor shall be fitted with new tyres of the maximum dimensions specified for the tractor by the manufacturer. 1.4. The gear ratio used during the test shall be that producing the maximum vehicle speed and the throttle shall be fully open. 1.5. To take account of various unavoidable errors due, in particular, to the measuring technique and the increase in running speed of the engine with a partial load, a result 10 % higher than the 25 km/h value shall be acceptable for the type-approval test. 1.6. So that the authorities competent for the type-approval of tractors may calculate their maximum theoretical speed, the manufacturer shall specify as a guide the gear ratio, the actual foward movement of the powered wheels corresponding to one complete revolution, and the rpm at maximum power output with the throttle fully open and the speed governor, if fitted, adjusted as laid down by the manufacturer. 2. LOAD PLATFORMS 2.1. The centre of gravity of the platform shall be situated between the axles. 2.2. The dimensions of the platform shall be such that: - the length does not exceed 1.4 times the front or rear track of the tractor, whichever is the larger; - the width does not exceed the maximum overall width of the tractor without equipment. 2.3. The platform shall be laid out symmetrically in relation to the longitudinal median plane of the tractor. 2.4. The height of the load platform above the ground shall be not more than 150 cm. 2.5. The type of platform and the way it is fitted shall be such that, with a normal load, the driver's field of vision remains adequate and the various compulsory lighting and light-signalling devices may continue to fulfil their proper function. 2.6. The load platform shall be detachable ; it shall be attached to the tractor in such a way as to avoid any risk of accidental detachment.